Title: To James Madison from James Leander Cathcart, 6 November 1801
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No. 13
						Sir
						Leghorn Novr. 6th. 1801
					
					By the enclosed dispatches—which I recd. yesterday from Mr. Eaton, & the duplicates of those already forwarded government will be 

inform’d of every transaction which has transpired since my last.  I am exceedingly distress’d lest some of the Tripolines puts to sea as Mr. 

Eaton informs me that the enemys coast is abandon’d by our ships of War & that the whole Squadron has proceeded to Gibraltar  I hope ere 

this that at least one of our Frigates has resumed her Station.  Otherwise our security merely depends upon the pusillanimity & want of 

Enterprize of the enemy we have to cope with.  Our fellow citizens trading to this port murmurs much that no protection has been given 

them since the war commenced as none of our vessels of War have yet made their appearance here.  I am awaiting with great impatience to 

receive instrucions from the President untill which I remain with the greatest respect Sir Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					
					
						This is forwarded Via Bourdeaux
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
